DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
A TD has been approved on the application
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Karam Saab on 07/30/2021.
The application has been amended as follows: 

1.	(Currently Amended)  A multi-device system for triggering slide transitions of a slide presentation, comprising:
a home assistant device in communication with a cloud-based server system, comprising:
a microphone that serves as a primary user input interface;
a speaker;
a wireless network interface through which the home assistant device communicates with the cloud-based server system; and

receive a voice request, via the microphone, to initiate audio-based control of the slide presentation being output by a presentation system;
in response to the voice request, monitor an audio stream received via the microphone for a plurality of trigger words;
identify a trigger word of the plurality of trigger words within the monitored audio stream; and
transmit an indication of the trigger word to the cloud-based server system, wherein:
the cloud-based server system uses a database that maps the plurality of trigger words to a plurality of slide transition definitions to determine the slide transition to perform;
a first subset of the plurality of slide transition definitions define relative slide transitions; and
a second subset of the plurality of slide transition definitions define absolute slide transitions to specific slides of the slide presentation;
the presentation system in communication with the cloud-based server system, wherein the presentation system outputs slides for presentation to a slide presentation output device, wherein: 
the presentation system is distinct from the home assistant device; and 
the presentation system is configured to:
receive a slide transition of the first subset from the cloud-based server system based on the home assistant device transmitting the indication of the trigger word to the cloud-based server system; and


2.	(Original)  The multi-device system for triggering slide transitions of the slide presentation of claim 1, wherein the home assistant device in communication with the cloud-based server system is further configured to:
perform a training process to identify a voice of a presenter, wherein the home assistant device that is configured to monitor the audio stream for the plurality of trigger words comprises monitoring only the voice of the presenter in the audio stream for the plurality of trigger words.

3.	(Original)  The multi-device system for triggering slide transitions of the slide presentation of claim 1, wherein the home assistant device is further configured to receive the plurality of trigger words from the user.

4.	(Original)  The multi-device system for triggering slide transitions of the slide presentation of claim 3, wherein each trigger word of the plurality of trigger words is linked to a slide transition definition of a plurality of slide transition definitions.

5.	(Canceled)

6.	(Currently Amended)  The multi-device system for triggering slide transitions of the slide presentation of claim [[5]] 4, further comprising the cloud-based server system that stores the database, wherein the cloud-based server system uses the database to determine the slide transition to perform.

7.	(Canceled)

8.	(Original)  The multi-device system for triggering slide transitions of the slide presentation of claim 1, wherein the voice request indicates the slide presentation that is to be presented using the presentation system.

9.	(Currently Amended)  A method for triggering slide transitions of a slide presentation, the method comprising:
receiving a voice request, via a microphone of a home assistant device, to initiate audio-based control of the slide presentation being output by a presentation system;
monitoring, using the home assistant device, an audio stream received via the microphone;
identifying, by a cloud-based server system, a trigger word of a plurality of trigger words within the monitored audio stream, wherein:
the cloud-based server system uses a database that maps the plurality of trigger words to a plurality of slide transition definitions to determine a slide transition definition of the plurality of slide transition definitions to apply;
a first subset of the plurality of slide transition definitions define relative slide transitions; and
a second subset of the plurality of slide transition definitions define absolute slide transitions to specific slides of the slide presentation;
transmitting, by the cloud-based server system, a slide transition from the first subset of slide transition definitions to a presentation system via the Internet based on identifying the trigger word within the monitored audio stream;
receiving, by the presentation system, the slide transition from the cloud-based server system; and
transitioning, by the presentation system, from a first slide to a second slide based on the slide transition received from the cloud-based server system.

10.	(Original)  The method for triggering slide transitions of the slide presentation of claim 9, further comprising:
transmitting, by the home assistant device, the monitored audio stream to the cloud-based server system via the Internet.

11.	(Original)  The method for triggering slide transitions of the slide presentation of claim 9, further comprising:
performing a training process to identify a voice of a presenter, wherein the home assistant device that is configured to monitor the audio stream for the plurality of trigger words comprises monitoring only the voice of the presenter in the audio stream for the plurality of trigger words.

12.	(Original)  The method for triggering slide transitions of the slide presentation of claim 9, further comprising:
the home assistant device is further configured to receive the plurality of trigger words from a user.

13.	(Canceled)

14.	(Canceled)

15.	(Currently Amended)  The method for triggering slide transitions of the slide presentation of claim [[14]] 9, further comprising:
storing, by the cloud-based server system, the database; and
accessing, by the cloud-based server system, the database to determine the slide transition.

16.	(Canceled)

17.	(Currently Amended)  The method for triggering slide transitions of the slide presentation of claim 9, 

18.	(Currently Amended)  A multi-device system for triggering slide transitions of a slide presentation, comprising:
a home assistant device in communication with a cloud-based server system, comprising:
a microphone that serves as a primary user input interface;
a speaker;
a wireless network interface through which the home assistant device communicates with the cloud-based server system; and
one or more processors in communication with the microphone, the speaker, and the wireless network interface, wherein the one or more processors are configured to:
receive a voice request, via the microphone, to initiate audio-based control of the slide presentation being output by a presentation system;
capture via the microphone and transmit an audio stream to a cloud-based server system via the Internet;
a cloud-based server system, configured to: 
receive the audio stream from the home assistant device;
identify a trigger word of a plurality of trigger words within the audio stream; and
transmit an indication of a slide transition from the first subset of slide transition definitions to a presentation system based on the identified trigger word, wherein:
the cloud-based server system uses a database that maps the plurality of trigger words to a plurality of slide transition definitions to determine the slide transition to perform;
a first subset of the plurality of slide transition definitions define relative slide transitions; and
a second subset of the plurality of slide transition definitions define absolute slide transitions to specific slides of the slide presentation; and
the presentation system that outputs slides for presentation to a slide presentation output device, wherein:
the presentation system is distinct from the home assistant device; and 
the presentation system is configured to:
receive the slide transition from the cloud-based server system based on the home assistant device transmitting the indication of the trigger word to the cloud-based server system; and
transition from a first slide to a second slide based on the slide transition received from the cloud-based server system.

19.	(Original)  The multi-device system for triggering slide transitions of the slide presentation of claim 18, wherein the multi-device system is further configured to:
perform a training process to identify a voice of a presenter, wherein the home assistant device that is configured to monitor the audio stream for the plurality of trigger words comprises monitoring only the voice of the presenter in the audio stream for the plurality of trigger words.

20.	(Original)  The multi-device system for triggering slide transitions of the slide presentation of claim 18, wherein the home assistant device is further configured to receive the plurality of trigger words from the user.

Allowable Subject Matter
Claims 1-4, 6, 8, 9-112, 15, and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record Anders et al. (2019/0129592 A1) teach: [0023] Visual presentation slides are preprocessed to determine one or more topics for each slide. A topic index contains one or more topics corresponding to slides of the presentation. As a presenter provides a verbal presentation for corresponding slides, natural language processing analyzes the verbal presentation and creates one or more temporal verbal topic categories. The temporal verbal topic categories are used to search the topic index to find one or more slides that best match the current temporal verbal topic categories. In this way, the slides can automatically follow the discussion of the presenter, enabling improved presentations that can enhance the user experience, increase audience engagement, and improve the dissemination of information.
The prior art of record Naurez et al.(US 10146798 B2) teach: (Abstract) A method for automatically managing a plurality of slides associated with a slide-deck is provided. The method may include adding the plurality of slides to a computing system. The method may also include analyzing at least one slide within the plurality of slides. The method may further include generating a list including at least one key word or at least one tag based on the analyzing. The method may include matching the at least one key word or the at least one tag against at least one key word or at least one tag saved on a presentation server. The method may also include fetching at least one slide or at least one slide-deck from the presentation server based on the matching. The method may further include displaying the at least one fetched slide or the at least one fetched slide-deck on a user interface.
Applicant invention differs from the prior art where the user manually create the slide transition definition by defining each keywords (trigger words) linking to a specific or to a relative slide among plurality of slides and storing the mapped keywords linking the absolute or relative slide in the database. During the slide presentation trigger words are identified from the user audio streamed and mapped to the databased stored triggered word for performing an absolute or relative slide transition thus defining the slide transition definition(Applicant specification [0021-0023] and [0026-0027]).
Therefore the prior art of record alone or in combination failed to teach the limitation of all independent claims, “the cloud-based server system uses a database that maps the plurality of trigger words to a plurality of slide transition definitions to determine the slide transition to perform; a first subset of the plurality of slide transition definitions define relative slide transitions; and a second subset of the plurality of slide transition definitions define absolute slide transitions to specific slides of the slide presentation”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD K ISLAM whose telephone number is (571)270-5878.  The examiner can normally be reached on Monday -Friday, EST (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMMAD K ISLAM/Primary Examiner, Art Unit 2656